Title: To Alexander Hamilton from James Miller, 22 May 1800
From: Miller, James
To: Hamilton, Alexander


          
            Sir
            Philada May 22d. 1800—
          
          The Recruits at Wilmington will learn that Plan to morrow I having made an arrangment that will insure it—they go to Pitsburgh—
          I wrote you on the 9th of the Month & enclosed you some regulations with respect to the allowances for the Transportation of private stores for Officers at distant Posts—In consequence of circumstances of this kind occuring very frequently — ever since I had the honor of writing I am at a loss how to act—The Secy of War declines deciding on the thing at present & therefore wishes your opinion—It sh ought either to be abolished totally or the plan presented by the Qr Mr Gl adopted—Your opinion on this business to the Secy will therefore be essential to prevent future embarrasmnts to the Dept. I am Sir Your most Hl Sr
          
            Jas Miller
            Agt Qr M Gl
          
          
            Genl Hamilton—
          
        